Per Curiam.

The defendant is not entitled to double costs. The case of Baring v. Christie (5 East, 545.) is *279in pohit. When judgment below is for the defendant, the case is. not within the statute which gives double costs, by reason of the delay of execution. This delay cannot arise, when the plaintiffs below fail. The defendant is, however, entitled to sii~gle costs, under the 12th seCtiOfl of the same act, (Laws, vol. 1. p. 531.) which is to be construed as broadly as the act of 8 and 9 W. III. c. 11. s. 2. from which it was copied; the phraseology only being a little altered in the revision~